TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00645-CR


                                      Jesse Flores, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF HARRIS COUNTY, 182ND JUDICIAL DISTRICT
           NO. 0993242, HONORABLE JEANNINE BARR, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Jesse Flores, acting pro se, filed his notice of appeal in this Court on

October 9, 2008. Upon receipt of the notice of appeal, this Court notified Flores of his responsibility

to provide a docketing statement. See Tex. R. App. P. 32.2. Flores subsequently provided a

docketing statement, as well as a copy of the judgment of conviction, which revealed that the

judgment of conviction in this case was rendered by a Harris County district court. Harris County

is not located in the Third Court of Appeals district. Consequently, we are without jurisdiction to

consider Flores’s appeal. This appeal is dismissed for want of jurisdiction.



                                               __________________________________________

                                               Diane M. Henson, Justice

Before Justices Patterson,Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: January 9, 2009

Do Not Publish